Citation Nr: 9921286	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-37 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back condition as 
secondary to the service-connected left knee disability.

2.  Entitlement to an increased (compensable) rating for the 
service-connected right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1993 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  The veteran is shown to have current low back disability 
manifested by lumbar facet syndrome and left sacroiliac 
dysfunction which is likely aggravated by his service-connected 
left knee disability.  




CONCLUSION OF LAW

The veteran's lumbar facet syndrome and left sacroiliac 
dysfunction is proximately due to or the result of his service-
connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The veteran contends that he has current low back disability 
secondary to his service-connected left knee disability.  

The veteran was afforded a VA examination in August 1993.  At 
this time, it was noted that he had degenerative changes at L4-L5 
and at T12-L1.  These changes were further described as showing 
early osteophytic lipping due to the abnormal mobility at these 
two levels.  The examining physician also opined that the 
veteran's present complaints of back pain were related to the 
abnormal gait created by his left knee disability. 

In support of his claim, the veteran submitted records from a 
private physician, John Lovejoy, Jr., M.D., who had been involved 
in the treatment of his low back condition since March 1987.  
Following an examination of the veteran in October 1991, Dr. 
Lovejoy concluded that the veteran had degenerative arthritis of 
the lumbar spine with unilateral spondylolysis, at L4-L5, right.  
He subsequently opined, after reviewing the veteran's x-ray 
studies in November 1991, that he was sure that the veteran's 
left knee was aggravating his back symptoms.

In February 1996, the veteran consulted physicians at the Mayo 
Clinic in Jacksonville, Florida, for what he described, at a 
hearing before a Member of the Board in February 1999, as a 
second opinion for the entire constellation of his 
symptomatology.  X-ray studies performed in conjunction with the 
consultation confirmed the presence of lower lumbar facet 
arthrosis and early degenerative changes in the L4 interspace.  
Peter Dorsher, M.D., of the Department of Physical Medicine and 
Rehabilitation examined the veteran on February 16, 1996, and 
determined that the veteran was suffering from left sciatica and 
mechanical back pain as a result of his lumbar facet syndrome and 
left sacroiliac dysfunction likely related to his left knee 
condition.  

Based on its review of the evidence as a whole, the Board finds 
that the preponderance of the evidence supports the claim of 
service connection for aggravation of a low back condition 
manifested by lumbar facet syndrome and left sacroiliac 
dysfunction as secondary to the service-connected left knee 
disability.  The Board notes significantly that both the VA 
examining physician and the veteran's own treating physicians 
noted a correlation between the veteran's back pain and his left 
knee disability.  

Thus, the Board finds that secondary service connection for 
lumbar facet syndrome and left sacroiliac dysfunction is 
warranted.  



ORDER

Secondary service connection for a lumbar facet syndrome and left 
sacroiliac dysfunction is granted.  



REMAND

The veteran contends that his right knee condition is more 
disabling than as currently rated.  

The veteran was most recently afforded a VA examination in August 
1993.  At that time, examination revealed a range of motion from 
0 to 150 degrees with some complaints of pain over the medial 
jointline.  Patellar tracking was normal and his quad strength 
was also noted to be good. 

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45 and clinical 
findings must be expressed in terms of the degree of additional 
range-of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, the most recent VA 
examination is inadequate for evaluation purposes because it does 
not include sufficient detail for rating the disability at issue 
and further examination should be conducted on remand.  38 C.F.R. 
§ 4.2.

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to whether 
the veteran's right knee disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination or 
any other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms of 
additional range-of-motion loss beyond that already demonstrated 
clinically.  In other words, any functional loss found, such as 
the pain complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.

The Board also notes that the VA examination did not address the 
degree of joint instability attributable to the service-connected 
right knee disability.  Since it is possible for the veteran to 
be assigned separate ratings on the basis of knee functional 
limitation and recurrent subluxation and lateral instability, 
further development of the record is indicated.  

To ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:  

1.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected right 
knee disability since August 1993.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them with 
the claims folder.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected right knee disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The examiner 
should state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the right 
knee disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the right knee.  The examiner 
should also be requested to determine 
whether, and to what extent, the right knee 
exhibits weakened movement, excess 
fatigability, incoordination, recurrent 
subluxation or instability.  A complete 
rationale for any opinion expressed must be 
provided.  

3.  After undertaking the development 
requested hereinabove, the RO should again 
review the issue of entitlement to an 
increased rating for the service-connected 
right knee disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking this 
action, the Board implies no conclusion as to any ultimate 
outcome warranted.  No action is required of the veteran until he 
is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


